DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  in equation 1 the “os” should be corrected.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 335 U.S.C. 103 as being unpatentable over Yabuki et al., US Patent Application Publication No. 2005/0148457 (hereinafter referred to as Yabuki) in view of Shibata et al., US Patent Application Publication No. 2007/0209425 (hereinafter referred to as Shibata).    
Regarding claims 1-5, Yabuki discloses a production method for a zeolite shaped body in which a tetrapropylammonium hydroxide (TPAOH) solution and tetrapropylammonium bromide (TPABr) are added to a silica sol (synthetic sol as recited in claim 1) (see Abstract) an obtained prepared solution is heated under a condition that crystallization and/or precipitation does not occur in the prepared solution in a sealed vessel, the heated prepared solution is dried, an obtained dry gel is shaped, and the shaped dry gel is subjected to crystallization treatment in steam, and it is possible to efficiently produce a zeolite shaped body on which a zeolite membrane can be formed and maintained without generating any crack (as recited in claim 4), and which satisfies both reduction of pressure loss and maintenance or improvement of mechanical strength, when used as a gas separation membrane such as a molecular sieve membrane or a pervaporation membrane.
Yabuki further discloses a method for layering the zeolite membrane on the zeolite shaped body include a method in which the zeolite shaped body is immersed (as recited in claim 1) in a solution having a composition identical or similar to that of the prepared solution (synthetic sol as discussed above and recited in claim 1), and a zeolite membrane containing a template is formed on the zeolite shaped body as well by synthesizing hydrothermally (as recited in claim 1) so as to obtain a layered zeolite shaped body containing the zeolite shaped, body and the zeolite membrane containing the template, and the layered body is calcined to simultaneously remove the template (Para. [0046]).  As water of a prepared solution vaporized, viscosity of the prepared solution increased, and then the stirring and kneading was manually continued using a fluororesin-made stirring rod. Additionally, when the sol formed in the prepared solution was gelled from the beginning, the resultant was manually kneaded with stirring without using the magnetic stirrer (as recited in claims 2 and 5) (Para. [0054]).  
Yabuki does not explicitly disclose the foambility of the synthetic sol as recited in claim 1.  
Shibata discloses a hydrophilizing agent for a hydrophobic porous membrane, wherein the agent contains a 0.1 wt% of surfactant having a defoaming property and includes acetylene glycol (as recited in claim 3) (Para. [0038]-[0042]), and the surfactant has a frothability such that the bubble height immediately after frothing, as measured according to the Ross-Miles method (JIS K 3362), using a 0.1 wt % aqueous solution of the surfactant at 25°C, is 40 mm or less, and preferably has a frothability such that the bubble height five minutes after frothing is 20 mm or less (as recited in claim 1) (see Abstract).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the agents of Shibata in the process of Yabuki in order to provide a method for testing a membrane module, with which bubbles generated in a hydrophilizing agent during testing for leaks, defects, clogging, or the like of the membrane module can be favorably suppressed, with the membrane module containing a hydrophobic porous membrane and being immersed in the hydrophilizing agent (Para. [0010] of Shibata).     

Conclusion
6.         There were unused X and Y references from the ISR report.  The examiner is of the position that the prior art cited adequately reads on the claims as instantly recited.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771